DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1, 4 and 8-9 are currently pending and under examination.
	Applicants claim a method of cultivating soybean or corn by selecting seeds which are resistant to an inhibitor of 5-enolpyruvylshikimate-3-phopshate synthase or an inhibitor of glutamine synthase, treating these seeds with thiamethoxam and metalaxyl or metalaxyl-M and then sowing these seeds in a field.  An organophosphorus compound, such as glyphosate or glufosinate is then applied to the field. Applicants also teach a method of controlling insect pests in a field by following the same method steps.
	The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 1 as well as claim 4 which depends therefrom are objected to because of the following informalities:  “metalaxyl”  is misspelled in line 7 of claim 1 as “rnetalaxyl”.  Appropriate correction is required. This misspelling was introduced in the latest amendment dated 09/15/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of U.S. Patent No. 9,265,189 B2 (hereinafter ‘189) in view of Voeste et al. (WO 2006/089876 A1). Claims 1 and 10-11 of '189 disclose treating a corn seed with thiamethoxam as well as the fungicide Matalaxyl, which is selected from a list and teaches applying glyphosate selected from a list after the furrow closing step, and teaches reducing damage by harmful organisms in corn cultivation by doing so.  Claims 1 and 10-11 do not suggest selecting a corn seed which shows resistance to a 5-enolpyruvylshikimate-3-phosphate synthase inhibitor as required by the instant claims. Such would have been obvious over the teachings of Voeste et al. that teach coating a mixture of thiamethoxam, pyraclostrobin and metalaxyl on seeds, such as corn seeds that are a glyphosate resistant (pg 1, ln 5-8, pg 5, ln 10-11, pg 11, 12-13, 26-27, 32, pg 11, ln 38 to pg 12, ln 5). Thus, Claims 8-9 would have been obvious over Claims 1 and 10-11 of ‘189 in view of the teachings of Voeste et al.
Response to Arguments
The amendments to claims 1 and 4 as well as the cancellation of claims 6 and 7 has rendered the objections to these claims no longer necessary.  Thus, the objections to claims 1, 4 and 6-7 are hereby withdrawn.

The declaration of Yoshinao Sada received 09/15/2021 is hereby acknowledged.  In the declaration, data is presented that demonstrates synergistic growth of corn and soybean crops when these crops’ environment was subjected to glyphosate or glufosinate treatments and the crops are grown from seeds coated with both thiamethoxam and metalaxyl. Based upon these unexpected synergistic results, the 103 rejections of record are overcome, which are hereby withdrawn.  Likewise, these unexpected synergistic results have rendered no longer necessary the obviousness-type double patenting rejections over U.S. Patents 10,015,968, 9,750,257, 9,204,634, 9,301,522, 8,796,176 and 10,602,742, which are hereby withdrawn.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                                               /JOHN PAK/Primary Examiner, Art Unit 1699